Title: To Thomas Jefferson from John Page, 13 February 1799
From: Page, John
To: Jefferson, Thomas



Rosewell Feby. 13th. 1799

I thank you my dear Friend for your Letter & the Pamphlets inclosed. I see clearly through the Dark Windings, & turnings, dark as they are—
War with France has long been the favorite Object of our Govt. Porcupine first prepared me for this Event, by his declaration in Novr. 1796, that the Ud. S.s would be “obliged to go to War with France, & with Spain too; & that the sooner you drive them (every frenchman & Spaniard) said he into the Gulph of Mexico the better”—I have no doubt that a conditional Alliance offensive & defensive has been formed by R.K. & the british Minister—& that Britain is urging our Govt. on to its Ratification. Hence Congress is to be provoked into a Declaration of War; or at least into Measures which must force France to declare War—One of which, & the most compleatly calculated to effect this, is that which you mention respecting opening Commerce with Toussaint—The Statement of Expences you mention I think is far short of what they will be. The inclosed Address will shew you that I have taken some Steps towards going to the next Congress, a shorter I published to my Gloucester & Mathews Friends.
being afraid of losing a Conveyance by the Stage for this, I can only add that I am affectily. yrs.

John Page

